In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 19-2026

CARL CASTETTER,
                                                Plaintiff-Appellant,

                                v.


DOLGENCORP, LLC,
                                               Defendant-Appellee.


         Appeal from the United States District Court for the
          Northern District of Indiana, Fort Wayne Division.
    No. 1:17-cv-00227-TLS — Theresa L. Springmann, Chief Judge.



  ARGUED DECEMBER 12, 2019 — DECIDED MARCH 25, 2020


   Before BAUER, EASTERBROOK, and ST. EVE, Circuit Judges.
   BAUER, Circuit Judge. Carl Castetter brings this appeal
against his former employer, Dolgencorp, LLC, d/b/a Dollar
General (“Dollar General”), for disability discrimination in
violation of the Americans with Disabilities Act of 1990
(“ADA”). Dollar General contends Castetter was terminated
for policy violations. The district court granted summary
2                                                  No. 19-2026

judgment in favor of Dollar General and for the following
reasons, we affirm.
                     I. BACKGROUND
   Carl Castetter underwent treatment for various forms of
cancer during his employment with Dollar General. After
returning from a few months of medical leave, he applied, but
was not hired as a District Manager. Three months later, he
secured a District Manager position in Fort Wayne, Indiana.
Castetter was responsible for managing stores and store
managers in his district. His responsibilities included recruit-
ing, training, and ensuring that proper employee paperwork
and background checks were completed.
    Castetter reported to two regional managers: Jerry Chupp
for a few months, but at all other times to Mark Hubbs. During
his time with Chupp, Chupp instructed Castetter to locate a
missing GPS device. After three days of searching, an em-
ployee informed Castetter that Chupp had already located the
GPS device and instructed her to not inform Castetter it had
been found. Later, Chupp identified deficiencies in Castetter’s
stores, including items that were out of stock, high employee
turnover, and stores that were not customer ready. Chupp
implemented a performance plan for Castetter to improve the
stores in his district.
   Castetter wrote a letter to Hubbs describing Chupp’s
improper characterization of both the plan and his perfor-
mance as District Manager. He further detailed Chupp’s
unprofessional conduct. The letter did not include any refer-
ences to cancer, medical leave, disability, or discrimination.
Hubbs claims he did not receive the letter.
No. 19-2026                                                3

    Castetter testified that when Hubbs returned, Hubbs
mocked and demeaned him. He cites instances where Hubbs
made Castetter get on his hands and knees to straighten a
product slightly out of alignment. Hubbs made various
unprofessional comments, including “I am going to sit here in
a lounge chair and watch you work until you drop” and “I
know [sic] three people who had what you had, and they all
died.”
   In January 2016, Hubbs and Brittany Smith from human
resources reviewed Castetter’s performance and issued a Final
Written Counseling detailing Castetter’s unprofessional
conduct, discussions, and violations of Dollar General’s
policies. In April 2016, Sarah Price from human resources
reported Castetter’s policy violations, and recommended he
be terminated. The violations included employees who had
not completed the hiring process and were working without
pay, insufficiently trained employees, understaffed stores,
high employee turnover, and a cash discrepancy. She cited
concerns that Castetter failed to process various employment
documents and background checks.
    After reviewing this information and the past improvement
plan, Dollar General placed Castetter on another improvement
plan, providing benchmarks for the stores in his region. In a
subsequent visit to the store, human resources discovered
numerous ongoing violations, including a non-employee
attending an employee meeting and the failure to process
employment documents. Castetter attempted to delegate this
task to his subordinate, who had no authorization to hire
individuals for other district stores.
4                                                     No. 19-2026

    Another unpaid non-employee whose paperwork was
incomplete was given security access without passing back-
ground and drug tests and was found to be stealing food from
the store. The non-employee admitted he stole food because he
hadn’t been paid for three weeks due to his employee paper-
work not being processed. Dollar General terminated Castetter,
believing Castetter was unwilling to take responsibility and
remedy the violations in his stores.
    Castetter brought a disability discrimination action against
Dollar General. The district court granted summary judgment
in favor of Dollar General, which Castetter now appeals. The
parties do not dispute that Castetter’s cancer is a disability. The
issue on appeal is whether a reasonable jury could determine,
based on the evidence in the record, that Castetter’s disability
was the cause of his termination.
                       II. DISCUSSION
    We review a grant of summary judgment de novo. Elec.
Constr. Indus. Prefunding Credit Reimbursement Program v.
Veterans Elec., LLC, 941 F.3d 311, 313 (7th Cir. 2019). The
movant must show there is “no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). We view the evidence in
the light most favorable to the party opposing a motion for
summary judgment. Ortiz v. Werner Enters., Inc., 834 F.3d 760,
762 (7th Cir. 2016).
    Employers may not discriminate against a “qualified
individual” based on his disability. A disability discrimination
claim under the ADA requires proof that: (1) the plaintiff was
disabled; (2) the plaintiff was otherwise qualified to perform
No. 19-2026                                                    5

essential functions with or without reasonable accommodation;
and (3) disability was the “but for” cause of the adverse
employment action. Scheidler v. Indiana, 914 F.3d 535, 541 (7th
Cir. 2019) (citing Monroe v. Ind. Dep’t of Transp., 871 F.3d 495,
503–04 (7th Cir. 2017)).
    Plaintiffs are entitled to seek burden-shifting framework.
Here, Castetter does not seek the McDonnell Douglas burden-
shifting framework. McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). Instead, Castetter elects to pursue an Ortiz approach
of “whether the evidence [considered as a whole] would
permit a reasonable factfinder to conclude” that Dollar General
terminated Castetter because of his cancer. Ortiz, 834 F.3d at
765.
    The parties agree that Castetter’s cancer diagnosis is
considered a disability under the ADA. The parties further
agree that he was otherwise qualified to perform essential
functions of the job with or without reasonable accommoda-
tion regarding his disability. Therefore, we consider whether
Dollar General terminated Castetter due to his disability.
    Castetter contends that the evidence, as a whole, would
lead a reasonable jury to find Dollar General terminated him
due to his disability. Castetter first claims that comments and
actions from Hubbs and Chupp provide a discriminatory
animus regarding cancer. However, isolated comments
must be contemporaneous with termination or causally related
to the termination process in order to be probative of discrimi-
nation. Price Waterhouse v. Hopkins, 490 U.S. 228, 277
(O’Connor, J., concurring). Castetter states Hubbs and Chupp
were the only two in Dollar General to discriminate against
6                                                     No. 19-2026

him but provides no evidence that the comments or conduct
from his supervisors were contemporaneous with or part of the
decision to terminate him. Castetter fails to meet the requisite
showing of discriminatory intent by showing a causal nexus
between the unprofessional remarks and the decision to
terminate him. Geier v. Medtronic, Inc., 99 F.3d 238, 242 (7th Cir.
1996).
    Next, Castetter claims that Dollar General discriminated
against him when they terminated him and did not terminate
his subordinate for the same reason. Castetter delegated his
district manager responsibilities of hiring and completing
payroll documents to a subordinate. Because she could not
complete the hiring paperwork, the applicants remained non-
employees and remained unpaid. Dollar General argues that
management decisions cannot be delegated to a subordinate.
The termination resulting from his failure to adhere to his
District Manager responsibilities cannot be compared with
discipline of a subordinate whose District Manager imposed
responsibilities beyond the scope of her employment. There-
fore, the district court accurately concluded Castetter failed to
show a discriminatory animus by Dollar General.
    Castetter also contends that Dollar General’s reason for
firing him was pretextual. “The only concern in reviewing an
employer's reasons for termination is the honesty of the
employer's beliefs.” Forrester v. Rauland-Borg Corp., 453 F.3d
416, 419 (7th Cir. 2006) (citing Balderston v. Fairbanks Morse
Engine Division, 328 F.3d 309, 323 (7th Cir. 2003)). To show
Dollar General’s beliefs to not be credible, Castetter must
provide evidence that he was fired for reasons other than those
provided, the reasons had no grounding in fact, or were
No. 19-2026                                                     7

insufficient to warrant termination. Senske v. Sybase, Inc., 588
F.3d 501, 507 (7th Cir. 2009). He must show that “but for”
his cancer, he would not have been terminated. Id. Dollar
General argues it terminated Castetter for violations concern-
ing compliance with processing employment documents,
providing key authorizations to individuals without perform-
ing proper background checks, and failure to discover a cash
discrepancy in one of his stores. At the time of his termination,
Dollar General did not believe Castetter was performing
his role as a District Manager adequately. Castetter has not
provided evidence that Dollar General’s reason for termination
is pretextual. He has failed to rebut the voluminous evidence
showing his deficiencies as District Manager. The district court
correctly determined the honesty of Dollar General’s beliefs
and its reason for firing Castetter was not pretextual.
    Finally, Castetter does not cite any evidence that would
allow for a reasonable inference that his employer did not have
honest concerns about his professionalism and work ethic.
Taken as a whole, Castetter’s claims are insufficient to meet the
level of proof that Castetter’s disability was the “but for” cause
of his termination.
                     III. CONCLUSION
   We AFFIRM the district court’s proper grant of summary
judgment.